PCIJ_A_11_MavrommatisJerusalem-Readaptation_GRC_GBR_1927-10-10_JUD_01_PO_02_FR.txt. 33

OPINION DISSIDENTE DE M. ALTAMIRA

Je regrette de me trouver en désaccord à la fois sur le dispositif
et sur les motifs du présent arrêt, et j'estime de mon devoir de
fixer, bien que très brièvement, les points essentiels sur lesquels

repose mon dissentiment. |

1. — La doctrine de la Cour, affirmée dans les Arrêts
n* 2 et 5 et répétée dans le présent arrêt, établit qu’elle
est compétente pour juger des questions concernant l'inter-
prétation et l'application du Protocole XII de Lausanne pour
autant que ces questions tirent leur origine ou dépendent, à
leur tour, d’une question d'interprétation ou d’application de
l’article 11 du Mandat pour la Palestine en regard d’une des
concessions couvertes par les garanties du Protocole lui-même,
et rentrant, partant, dans le cadre des obligations inter-
nationales acceptées à cet égard par le Mandataire.

Ce rapport nécessaire entre le Mandat et le Protocole,
qui est la condition du jeu de l’article 26 du premier de
ces instruments qui accorde compétence à la Cour, se produit
chaque fois qu’il y a une contradiction entre les obligations
comprises dans le Protocole et l'usage fait par le Mandataire
des facultés que lui reconnaît l’article rr du Mandat dans le
domaine économique auquel appartiennent les concessions
visées par le Protocole, et que, en raison de cette contradiction, la
réserve desdites obligations que le même article 11 fait expres- _
sément, est méconnue.

Il est évident que, d’après l’article cité, la méconnaissance des
obligations internationales peut se produire aussi bien quand la
faculté dont le Mandataire fait usage est celle de la propriété
publique que quand elle concerne le contrôle public, c'est-à-dire
aussi bien si l'Administration déclare propriété publique une
chose ou un droit faisant partie d’une concession antérieure
et valable, et si elle entend par là l’exploiter directement, que
si elle octroie cette chose ou ce droit à une autre personne
34 OPINION DISSIDENTE DE M. ALTAMIRA

que celle du concessionnaire primitif, de la maniére caractéri-
sée par l’exercice du contrôle public. Le texte de ‘la seconde
phrase de l’article rz, alinéa premier, est très clair à cet égard.
Dans ce texte, la «réserve des obligations internationales »
commande également la propriété et le contrôle publics. Il n’est
pas moins clair que la phrase fait une distinction très nette entre
deux espèces de facultés: celle concernant la propriété et
celle qui se réfère au contrôle public. Et si le mot «propriété »
exprime ici — et il ne pourrait pas en être autrement — la
notion de la propriété publique de l'État (de l’administra-
tion), il est évident que le «contrôle» ne peut viser que l’autre
genre de propriété possible dans la mise en valeur des res-
sources naturelles du pays ou des travaux et services d'utilité
publique, c’est-à-dire la propriété privée, nécessaire économi-
quement pour l'existence d’une exploitation privée. Les degrés
ou l'intensité de l'intervention possible de l’administration dans
une entreprise de ce second genre, que l'administration aurait
trouvée préférable à l'exploitation directe par elle-même, sont,
en principe, indifférents et secondaires pour qualifier le système.
Mais ce qui est sûr, c’est que cette intervention a une limite qui
ne peut pas être dépassée sans détruire l’économie même de
l’alinéa premier de l’article 11, et cette limite est celle qui
sépare la propriété publique de la propriété privée dans les
exploitations des ressources, etc. Si l'intervention administra-
tive dans une entreprise privée visée à l’article 1r par les
mots «contrôle public» pouvait arriver dans un cas quelconque
à se confondre avec la «propriété publique», ou la touchait de si
près qu'il serait difficile de séparer ces deux facultés, il serait
impossible de comprendre pourquoi, dans la rédaction de
l’article, on a distingué entre les deux espèces. Cette conclu-
sion aurait encore plus de force si l’on voulait borner l’inter-
prétation du «contrôle public» du Mandat précisément à cette
seule forme d'intervention où la mainmise de l'administration
se confond avec la propriété publique ou emprunte à celle-ci
la plus grande partie de ses facultés caractéristiques. Il est
donc évident que le contrôle public de l’article rz doit com-
prendre beaucoup de degrés, sinon tous, comme la Cour semble
ne pas l’admettre, de l'intervention de l’administration dans
une entreprise privée, mais toujours à l'exception de celui qui
effacerait la différence existant par rapport à la «propriété
35 OPINION DISSIDENTE DE M. ALTAMIRA

publique». C'est ainsi que, même dans le cas d’une inter-
prétation très stricte, il serait très difficile, pour le moins,
de borner le contenu du contrôle public aux formes d’une
ingérence de l’administration tellement large qu’elle arriverait,
par exemple, à nationaliser ou à municipaliser entièrement
ou dans sa plus grande partie l’entreprise privée. Même en
acceptant que le contrôle puisse arriver à certaines de ces
formes extrêmes sans cesser d’être «contrôle» pour devenir
tout autre chose, il est certain qu'il peut toujours revêtir
aussi d’autres formes d’ingérence de l'administration, ou, en
d'autres termes, de réserve pour l’administration de certaines
facultés d'intervention dans le fonctionnement de l’entreprise

privée.

Le raisonnement qui précède, et qui est fondé sur des
notions juridiques, se trouve confirmé par l'interprétation
logique de l’article 11. On n’oppose jamais dans une expres-
sion d’une pensée humaine deux choses si on ne considère
pas qu'elles possèdent des qualités réelles assez différentes,
et même peut-être contraires, pour pouvoir être considérées
comme logiquement opposables; et quand l'expression a un
sens juridique, le besoin de ce fondement est plus nécessaire
que jamais. Il serait même possible de dire que l’article 11
n’admet que deux formes d'exercer les facultés qui y sont
accordées à l'Administration, et que, partant, il serait inadmis-
sible, dans le cas où le procédé choisi n'aurait pas été celui
de la propriété publique, qu’il puisse exister dans la Palestine
d'autre concession, dont le but serait d’exploiter les ressources
naturelles du pays ou de réaliser des travaux et des services
d'utilité publique, qui ne revêtirait pas la forme du
contrôle public. En conséquence, il serait encore moins possible
d'admettre que ce contrôle ne puisse avoir qu’une seule
forme ou modalité d’application.

2. — A la rigueur, j'aurais pu m'épargner la plus grande
partie de ce qui précède, étant donné que Vhypothése y
contemplée d’une notion exclusive ou partielle du contrôle
public ‘qui effacerait la différence essentielle entre exploitation
36 OPINION DISSIDENTE DE M. ALTAMIRA

publique ou par l'administration et exploitation privée, ne se
trouve pas dans la thèse établie et développée dans les Arrêts
n%2ets.

Ce que je trouve seulement à cet égard dans lesdits arrêts
— et ce qui pourrait, partant, obliger la Cour à ne pas s’en
départir à présent —, c’est :

Premièrement, que le contrôle public d’après le sens de ce
mot dans le texte anglais du Mandat (choisi par la Cour pour
des raisons qu'il n’y a pas d'intérêt à répéter ici) ne comprend
pas l’acte même de Voctroi d’une entreprise ou concession
d'utilité publique à un individu ou à une société (c'est-à-dire
le contrat moyennant lequel l'administration laisse l’exploita-
tion économique à une personne privée au lieu de la garder
elle-même), mais seulement «les différentes modalités de main-
mise ou d’ingérence de l'administration publique» dans des.
entreprises du genre ci-dessus visé, et qui peuvent «accom-
pagner » Voctroi de la concession.

Deuxièmement, que cette formule assez large du contrôle
public n’a été précisée par aucune détermination concrète
(a l'exception de celle dont je m/’occuperai bientôt), ni par
aucune énumération des modalités envisagées par elle. Elle est
donc restée ouverte à toutes les possibilités d'interprétation et
de fixation de degrés et de forme de mainmise ou d’ingérence
administratives. Une seule précision a été avancée par la Cour
dans l’Arrêt n° 2, parce qu’elle touchait tout particulièrement
le cas des concessions de M. Rutenberg alors discutées. C’est la
précision qui signale le lien entre le government control déclaré
dans ces concessions et leur reconnaissance comme entreprises.
d'utilité publique. Il semble presque inutile de rappeler ici,
parce qu'il s’agit d’une chose très connue, que le fait d’une
reconnaissance ou d’une déclaration du caractère d'utilité
publique pour une entreprise privée, très générale, par exemple
dans le domaine de la construction de voies de communica-
tion (chaussées, chemins de fer, etc.) et d’approvisionnement
d'eau, n’est pas nécessairement accompagnée de modalités.
très accentuées d’ingérence ou de mainmise de l'administration.
C'est plutôt, dans beaucoup de législations, une forme destinée
à faciliter certains travaux de l’entreprise ou l’accomplisse-
ment du besoin d'acquisition de certains moyens, par exemple
l’expropriation de terrains, l'établissement de servitudes, etc.
37 OPINION DISSIDENTE DE M. ALTAMIRA

Troisièmement, et en cela on pourrait encore voir une pré-
cision des modalités caractéristiques du contrôle public du
Mandat, on trouve aussi dans la doctrine des Arrêts n%2et5,
surtout dans l’Arrêt n° 2 qui, comme on le sait, avait trait
à la compétence, la fixation de deux circonstances : linter-
vention du Haut-Commissaire pour la Palestine dans |’appro-
bation des statuts de la société que M. Rutenberg devait
constituer pour la réalisation des concessions, et l'intervention
aussi de l’Organisme juif mentionné dans le Mandat. Dans ce
dernier fait, l'arrêt semble voir, d’après l'expression qu'il
emploie, la manifestation « d’un programme de politique écono-

x

mique» qui se trouve indiqué à plusieurs reprises dans le
Mandat et le caractérise à ce point de vue..Et c’est pour
avoir reconnu les précédentes circonstances dans les conces-
sions Rutenberg de 1921, que la Cour a pensé en 1924 qu'il
y avait en elles un exercice du contrôle public. Il ne pourrait
pas s’ensuivre certainement qu’en dehors de ces modalités de
contrôle public, il n’en existe pas d’autres qui sont égale-
ment comprises dans la formule générale adoptée alors par
la Cour. Toutefois, il n’est pas nécessaire, au point de vue de
mon raisonnement principal, de mener plus loin l'examen de
cette question, puisque les constatations que je viens de faire
me paraissent suffisantes. Mais je crois nécessaire de faire
observer, en ce qui concerne l'intervention. de l’Organismé
juif dans la politique économique de la Palestine, que ce fait
même a pour effet d’exclure toute ingérence de l’administration
publique qui anéantirait les intérêts de cet Organisme et sa
personnalité méme. La reconnaissance de cet Organisme comme
un véritable organisme public, avec le droit que lui confère
l’article 4 du Mandat, signifie sa prise en considération d’une
manière privilégiée ou exceptionnelle, qui disparaitrait si le
contrôle de l'Administration arrivait à être tellement large qu'il
aurait pour résultat de substituer à lOrganisme l’ Administration
elle-même. Pour arriver à cette substitution, l'Administration
peut bien se fonder sur le public ownership, sans recourir au
public control.

3. — La doctrine concernant le contréle public, que je viens
de préciser comme se dégageant des Arrêts n°% 2 et 5, n’a pas
38 OPINION DISSIDENTE DE M. ALTAMIRA

changé substantiellement dans l'arrêt présent. La notion du
contrôle exprime toujours «une situation qui, bien que ne
revêtant pas la forme juridique de la propriété, permet à
l'autorité publique d’exercer certaines attributions normalement
afférentes à la propriété», ou bien certaines mesures qui peu-
vent accompagner l'octroi de la concession et qui lui donne-
raient le caractère de contrôle public. En même temps, cette
notion embrasse encore, dans l'arrêt présent, le «programme
de politique économique» indiqué dans l'article rr et aussi
dans d’autres articles du Mandat. Mais il est à remarquer que
les «certaines attributions» aussi bien que les «mesures »
précitées continuent à exprimer une formule générale et large
sans autre détermination de son contenu que l'exclusion «du
droit réservé dans certaines circonstances aux autorités vis-à-
vis des entreprises concessionnaires », dont je m'occuperai plus
loin. Ce caractère général de la formule employée ne peut que
souligner la grande variété que ces «attributions» et ces
«mesures» peuvent assumer dans la pratique; et c’est sans
doute ce qu’exprime l'arrêt quand il dit que «la question de
savoir si, dans un cas déterminé, on se trouve en présence d’un
exercice de pleins pouvoirs pour décider quant au contrôle
public, est essentiellement une question d'espèce ».

Il serait, en effet, impossible d’interpréter cette phrase
autrement que comme étant la reconnaissance de l'existence de
bien d’autres circonstances que celles qui, en 1924, ont été trou-
vées existantes dans les concessions Rutenberg, et qui seraient
spéciales à chaque cas. Il serait aussi bien difficile, à mon
avis, de supposer, d’une façon générale qui couvrirait toutes
les éventualités possibles, que «le droit réservé, dans certaines
circonstances, aux autorités vis-à-vis des entreprises conces-
sionnaires, soit par les lois administratives, soit par des clauses
insérées dans les contrats de concessions, d'exercer des
pouvoirs d’ingérence et de surveillance, ne entre pas * dans
la notion du public control au sens de l’article 11». Laissons
de côté la circonstance que l'insertion de ces pouvoirs d’ingé-
rence et de surveillance dans les contrats de concession n’est
nullement essentielle, puisque purement formelle, comme le
démontre, entre autres, le fait que, dans le cas des conces-
sions Rutenberg de 1921, c'est dans les contrats mêmes que
se trouvaient formulées les facultés qualifiées de «contrôle
39 OPINION DISSIDENTE DE M. ALTAMIRA

public». Pour ce qui concerne la sphère des pouvoirs d’«ingé-
rence et surveillance », il suffit de rappeler la grande variété
que peuvent adopter «ces deux pouvoirs» de l’administration
publique dans une entreprise privée, et celle qu’en fait ils
ont dans le droit administratif moderne, pour aboutir à la
conclusion que, même en acceptant seulement les précisions,
d’ailleurs pas nombreuses, que l'arrêt accepte à l'égard de ces
«certaines attributions normalement afférentes à la propriété »,
les lois administratives et les clauses des contrats de conces-
sions arrivent, dans tous les pays, et très souvent, à des cas
d’ingérence et de surveillance du même genre que ceux qui
ont été relevés dans les concessions Rutenberg de 1921. La
limite entre l’ingérence et la surveillance qui constituerait ce
«contrôle public» et celle qui. ne le serait pas (puisqu'on
veut qu'une limite existe) ne permet pas une affirmation géné-
rale qui semble vouloir rejeter hors du «contrôle», pour le
moins, la majorité des formes d’ingérence et de surveillance
possibles et même usitées dans les concessions modernes,
réservant pour l'Administration, dans des degrés très variables,
des attributions normalement afférentes à la propriété. La.
distinction entre les faits visés dans la première des phrases.
de l'arrêt citées au commencement de ce raisonnement et
ceux visés dans la seconde, ne répond donc pas à une réalité
qui sépareräit deux domaines différents dans les rapports entre
l'Administration et les entreprises privées au point de vue
de la liberté de celles-ci ou de l'ingérence de celle-là.

En fin de compte, de toutes les formes et de tous les degrés
que le public control visé à l’article 11 peut prendre en l'espèce,
les seules qui importent dans chaque cas pour résoudre la
question de la compétence de la Cour dont il s’agit maintenant,
sont celles qui le mettraient en contradiction avec les droits
d’une concession antérieure qui devrait être maintenue et
conservée d’après les obligations garanties par le Protocole XII
et réservées dans l’article 11 du Mandat. C’est pour cette
raison fondamentale qu’on a pu dire que, dans une série de
faits tendant à écarter et à rendre impossibles des concessions
déterminées pour donner libre essor à la politique économique
40 OPINION DISSIDENTE DE M. ALTAMIRA

sioniste du Mandat, il pourrait y avoir une modalité de contrôle
public. À mon avis, cette modalité existe certainement.

4. — En tous cas, c'est un fait acquis que, d’après l’ar-
ticle 11, l'Administration doit employer les facultés qui lui sont
dévolues de façon à ne pas contrevenir aux obligations que
le Mandataire a acceptées à l'égard du respect et du maintien
des concessions antérieurement valables. On ne peut pas, à
mon avis, comprendre que cet engagement ne vise pas tous
les actes qui pourraient porter atteinte au respect et au main-
tien des concessions indiquées ci-dessus. Il ne peut donc pas
s’épuiser par la réalisation d’un seul fait formel apportant un
commencement de respect et de maintien, mais, par contre,
il doit comprendre tous les éléments qui seraient nécessaires
pour faire disparaître toute forme de contradiction entre
l'application d’une mesure de contrôle public appartenant à
une concession de ce genre, et le respect et le maintien d’une
autre concession garantie par le Protocole. Ce serait le cas
de la signature d’un contrat de réadaptation suivie par des
faits qui rendraient inefficace l'adaptation elle-même. IL va
sans dire que la conséquence serait encore plus rigoureuse dans
le cas où le contrat de réadaptation aurait annulé la conces-
sion antérieure, objet de la réadaptation, parce que si, par
ce fait, la concession primitive disparaissait totalement, mais
celle qui lui serait substituée était rendue inexécutable, qu’est-
ce qui resterait des droits du concessionnaire ? Il est évident
que dans cette hypothèse, les garanties voulues par le Proto-
cole, et dont l’article rr du Mandat exige le respect, seraient
absolument factices.

II est donc certain que chaque fois que nous nous trou-
verons en présence d’une contradiction semblable, nous sommes

fondés à dire que nous sommes dans le champ de l’article 11
et, par conséquent, de l’article 26 du Mandat.

5. — Dans l'espèce, cette contradiction semble s’étre produite
par les faits dont la nature et l'interprétation font l’objet
du différend soumis à la Cour par la Requête du 28 mai 1927.
41 OPINION DISSIDENTE DE M. ALTAMIRA

En substance, le motif du différend se trouve dans cer-
taines difficultés que l’Administration de la Palestine et le
Colonial Office auraient opposées à l’accomplissement, en temps
utile, de certaines conditions sans lesquelles la concession
accordée à M. Mavrommatis par voie de réadaptation de sa
concession antérieure, serait pratiquement anéantie. Les mots
«retards» et «hostilité», employés dans les conclusions du
Mémoire du Gouvernement hellénique, servent à indiquer le
genre des prétendues difficultés.

Quelle que soit la nature de ces actes, aussi bien positifs
que négatifs, le Gouvernement hellénique allégue qu'ils ont été
motivés par le fait de l'existence d’une concession octroyée
par Administration à M. Rutenberg et dont celui-ci prétendait
qu’elle couvrait un des éléments considérés par M. Mavrom-
matis comme essentiels pour la sienne. Que cette prétention
a agi d’une certaine manière et à un certain degré sur les
retards et les autres actes des autorités allégués par le Gou-
vernement hellénique, c’est, à mon avis, un fait acquis. Je
suis porté à le croire en raison de deux circonstances, entre
autres. La première d’entre elles est la suggestion faite par
le Colonial Office à sir H. Greenwood, le 9 juillet 1926, de
conférer avec M. Rutenberg au sujet de l’opposition déclenchée
par celui-ci à l'égard de la réadaptation obtenue par M. Mavrom-
matis le 25 février de la même année. Cette suggestion
n'aurait certainement pas été faite si le Colonial Office n'avait
pas cru alors qu'il y avait quelque chose de plus ou moins
‘fondé dans l'opposition de M. Rutenberg. C’èst cette opinion
qui peut expliquer bien des faits de l'Administration pendant
Vannée 1926. La seconde circonstance qui confirme ce qu’il y
aurait de simple conjecture dans ce que je viens d'exprimer,
se trouve dans l'explication donnée par le conseil du Gouver-
nement britannique, dans sa réplique faite à l'audience publi-
que du 10 septembre dernier, du retard mis par les autorités
à décider s’il y avait ou non réellement la contradiction pré-
tendue par M. Rutenberg entre la concession de celui-ci et
celle de M. Mavrommatis en ce qui concerne l'usage de la
source El-Audja. Il est impossible de juger maintenant de la
valeur et de la justification du motif sur lequel, d’après cette
explication, se serait basé le retard des autorités, parce que
cette question appartient au fond de l'affaire et non pas à
42 OPINION DISSIDENTE DE M. ALTAMIRA

la compétence de la Cour pour juger du fond. Mais le fait
de l'existence de ce motif suffit pour la question que la Cour
doit maintenant décider.

Les faits essentiels pour arriver à cette décision sont les
suivants :

1) La concession sur laquelle s’appuyait l'opposition de
M. Rutenberg lui avait été octroyée par l'Administration dans
l'exercice de son contrôle public. Pour ce qui concerne sa forme.
primitive du 12 septembre 1921, la Cour l’a constaté dans ses
arrêts précédents. Pour ce qui concerne sa confirmation en
date du 5 mars 1926 (clause 3 [A]), il suffit de dire qu'elle ne
change rien et se limite à garantir son respect. En outre, la
Cour a reconnu que cette confirmation, qui peut certainement
être qualifiée d'octroi définitif, est un acte entrepris en vertu
des pleins pouvoirs visés par l’article 11 du Mandat. Elle se
trouve donc dans la même situation que l’autre concession de
M. Rutenberg qui fut le sujet du différend tranché par les
Arrêts n% 2 et 5.

2) En 1924, la concession du 12 septembre 1921, dite «conces-
sion El-Audja», ne se trouvait en contradiction avec aucune des
concessions antérieures et valables de M. Mavrommatis. En
1926, il ne pouvait non plus, semble-t-il, exister une contra-
diction avec les concessions réadaptées de M. Mavrommatis
que pour autant que l'interprétation de la concession El-Audja
serait celle d’un monopole sur les eaux de cette source,
considéré comme nécessairement accordé à M. Rutenberg pour
la génération et la fourniture d'énergie électrique, et empéchant
par cela l’usage, par M. Mavrommatis, de ces mêmes eaux
qui étaient considérées techniquement comme nécessaires pour
approvisionner suffisamment la ville de Jérusalem et, en
conséquence, pour l’accomplissement de la concession elle-même.
Cette éventualité ne fut pas prévue dans la concession Ruten-
berg du 5 mars 1926, parce que cette concession, bien que
postérieure aux concessions réadaptées de M. Mavrommatis (du
25 février), ne mit en présence, dans sa clause 3, qu’une
de celles-ci, telle qu’elle avait été accordée en Igr4 par
la Municipalité de Jérusalem pour la fourniture d'électricité
43 OPINION DISSIDENTE DE M. ALTAMIRA

et de tramways électriques, et quine parlait pas des eaux
d'El-Audja, et la concession Rutenberg du 12 septembre
1921, et se bornait à les garantir toutes les deux contre
une éventuelle application contraire à elle, de la conces-
sion accordée à la Palestine Electric Corporation. Rien n'était
donc dit à l'égard de la concession eau de Jérusalem, accordée
à M. Mavrommatis, bien qu'à la date du 5 mars on aurait
pu prévoir une possibilité de conflit entre la concession El-Audja
de M. Rutenberg et cette concession de M. Mavrommatis par
le fait que, dans la clause 6 du contrat du 25 février (clause
qui est une clause typique de réadaptation, c’est-à-dire de mise
en conformité d’une entreprise avec les nouvelles conditions
économiques du pays), on parlait de «la source ou les sources »
(a source or sources) capables d’apporter non moins de 6.000
mètres cubes d’eau par jour et jusqu’à un maximum de 11.000,
et qu'il existait déjà des avis techniques indiquant que cette
condition ne pouvait être remplie que par l’utilisation des
eaux d’El-Audja. La circonstance d’avoir réservé, à l’occasion
de l'octroi d’une concession d'électricité, une concession d’eau,
propriété de M. Rutenberg, aurait rendu possible, sans aucune
violence, de réserver aussi celle de fourniture d’eau nouvelle-
ment accordée à M. Mavrommatis.

3) Si on peut reconnaître que formellement il n’y avait
pas de contradiction expresse dans leur texte entre les deux
concessions Rutenberg et les deux concessions Mavrommatis,
M. Rutenberg se chargea de poser la question. Toute son
opposition pendant 1926, toutes ses démarches auprés de
M. Mavrommatis pour l’écarter des affaires de Jérusalem, toutes
ses menaces à l'égard de celui-ci et même des autorités bri-
tanniques, ont eu pour base la prétention que sa concession
du 21 septembre 1921, définitivement accordée le 5 mars 1926,
lui octroyait un monopole sur les eaux d’El-Audja et, à ce
titre, il pouvait empêcher l’accomplissement de la concession:
Mavrommatis qui dépendait de l'approbation de plans où les
eaux d’El-Audja étaient visées comme indispensables.

Nous sommes donc en présence d’une concession — celle de
M. Rutenberg — octroyée, comme il a été déjà dit, dans l’exer-
cice du public control, et qui s’est mise en contradiction avec
une autre concession — celle de M. Mavrommatis — qui
44 OPINION DISSIDENTE DE M. ALTAMIRA

appartient au genre des concessions tombant sous la sauvegarde
des obligations internationales visées par l’article 11 du Man-
dat. Le fait, reconnu quelques mois après par les autorités,
que la prétention de M. Rutenberg n’était pas fondée en droit,
n’enléve pas à cette prétention le caractère d’un empêche-
ment qui a agi effectivement contre la concession Mavrommatis
pendant quelque temps, le temps suffisant à produire les consé-
quences économiques désastreuses dont se plaint le Gouverne-
ment hellénique. Si la prétention de M. Rutenberg avait été
fondée, elle aurait produit exactement les mêmes effets, avec
la seule différence que ceux-ci n’auraient pas pris fin à une cer-
taine date de la façon qu’ils ont pris fin dans le cas présent. Mais,
il faut encore le répéter, le temps pendant lequel l’opposition
a agi a été suffisant pour amener les conséquences fâcheuses
pour la concession Mavrommatis qui constituent la matière de
la discussion entre les Parties. .

La différence entre une allégation juridiquement fondée et
une autre qui ne l'est pas, mais agit comme si elle l'était,
n'est pas suffisante, dans un cas comme le cas présent, pour
effacer des faits produits les caractéres nécessaires pour baser la
compétence de la Cour, c’est-à-dire pour les considérer comme
compris dans la catégorie des faits qui, étant en eux-mémes un
exercice direct du contrôle public par l’Administration, ou
découlant de ce même exercice antérieur, aboutissent pratique-
ment à une contradiction avec les obligations concernant le
respect et le maintien des concessions garanties par le Pro-
tocole XIT. Il ne faut pas s'arrêter à la pure formalité externe.
Il ne semble pas conforme au bon sens juridique de penser
que la seule façon de contredire et de nuire au respect et au
maintien d’une concession serait l'existence, dans une autre
concession accordée dans l'exercice du contrôle public, d’une
clause qui irait directement à l'encontre des droits de la
première ou qui donnerait au concessionnaire de la seconde la
possibilité d'aller à l’encontre de celle-là. Dans le cas de 1024,
c'était l'existence de l’article 29 dans les concessions Rutenberg
dont l'application amenait le manquement au respect et au
maintien de celles de M. Mavrommatis. Il y a lieu de rappeler
que M. Rutenberg n'avait pas fait usage, en 1921-1924, de cet
article. Cependant, la seule existence de cet article et l'effet
45 OPINION DISSIDENTE DE M. ALTAMIRA

qu'il semblait produire sur l'attitude des autorités palesti-
niennes et britanniques à l'égard des droits de M. Mavrommatis,
suffit à la Cour pour décider qu’il y avait dans le cas d’espèce
une raison bien fondée pour déclarer sa compétence.

L'identité entre cette situation de 1924 et de la présente me
semble telle, qu'une décision différente ne se justifisrait pas à
mon avis.

Il faut encore tenir compte, pour ce qui concerne la valeur
des actes imputés maintenant aux autorités palestiniennes et
britanniques à l'égard des intérêts représentés par la conces-
sion Mavrommatis, du fait bien connu que le droit n’est pas
une chose platonique et simplement spéculative. C’est, au
contraire, une chose pratique et agissant, dans la vie humaine,
la plupart des fois pour l’accomplissement de fins pratiques.
Ces fins, quand il s’agit des droits sur les biens, assument tout
particulièrement un caractère essentiellement économique. Si
ces fins sont frappées par des faits qui produisent un préjudice
irréparable, ces faits ne disparaissent pas par l'intervention d’une
déclaration tardive selon laquelle ils manqueraient de base juri-
dique. C'est précisément ce que le Gouvernement hellénique
prétend dans le cas présent et ce que nie le Gouvernement
britannique. La Cour ne peut en décider dans le cas actuel de la
procédure, cette question — sur laquelle d’ailleurs je fais toutes
les réserves nécessaires — appartenant au fond de l'affaire.
Mais c'est précisément à cause de cela et puisque les conditions
concernant l'existence du public control et du choc entre une
concession qui rentre dans le domaine de celui-ci et une autre
qui est comprise dans les obligations internationales acceptées
par le Mandataire, me semblent démontrées, que la Cour doit
retenir l'affaire pour la juger quant au fond.

' Je ne veux pas conclure sans souligner que, dans tout ce
qui précède, je n’ai eu en vue que le droit de la Cour pour
se déclarer compétente. C’est par respect de ce droit, que je
pense fondé dans l'espèce, que mon dissentiment s’est produit.
Je ne voudrais pas que cette opinion puisse avoir le moindre
reflet sur celle que la Cour se ferait (et que je me ferais
moi-même) à l'égard du fond de l'affaire, c’est-à-dire de
46 OPINION DISSIDENTE DE M. ALTAMIRA

l'existence réelle d’une violation des obligations internationales
au point de vue de la responsabilité des autorités britanniques,
au cas où la Cour serait arrivée à en juger, ni à préjuger, pour ma
part, cette question d’une manière quelconque. De même que
l'Arrêt n° 2 n’a pas tranché et ne pouvait pas trancher cette
question dans le cas de la requête de 1924, je pense qu’une
décision favorable à la compétence maintenant discutée, ne
pourrait pas non plus trancher d’avance la question de fond,
comme, d'autre part, une décision contraire à la compétence,
comme l'est celle de l'arrêt présent, ne pourrait s'appuyer à
aucun moment sur une opinion décisive quant à la non-
existence de la violation des obligations internationales de la
part du Gouvernement britannique qui a été plaidée par le
Gouvernement hellénique.

6. — Étant donnés les motifs de mon opinion, qui est basée
sur les questions que soulève l’article 11 du Mandat, je ne
crois pas nécessaire de poser l’autre question de savoir si
éventuellement la circonstance indiquée par l’Arrét n° 5
(page 26) pour ce qui concerne la possibilité de trancher des
différends relatifs à l'application des articles 4 et 5 du Proto-
cole XII sans nécessité d’un nouvel accord des Parties, s’est
produite ou non. Je me borne à indiquer qu’il eût eté possible,
à mon avis, de discuter ce point s’il avait été jugé utile de

le faire.

(Signé) RAFAEL ALTAMIRA.
